Citation Nr: 1107568	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) prior to 
April 23, 2010 and higher than 70 percent beginning on that date.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran had verified active duty from June 1987 to June 1991 
with 3 years, 11 months and 20 days of prior active service.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision of 
the RO.  

The Board remanded the case to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for further development in 
September 2009.  

In a January 2011 rating decision, the RO increased the rating 
from 50 to 70 percent for the service-connected PTSD, effective 
on April 23, 2010.  

Of preliminary importance, because the claim for a higher rating 
for the service-connected PTSD involves a request for a higher 
rating following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDING OF FACT

For the entire period of the appeal, the service-connected PTSD 
is shown to have been manifested by a disability picture that 
more closely resembled that of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control, difficulty in adapting to stressful circumstances, and 
an inability to establish and maintain effective relationships; 
total social and occupational impairment is not demonstrated.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for an 
evaluation of 70 percent, but not higher for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2007.  In this 
letter, the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was readjudicated in January 2011.  

As this course of action has corrected any initial notice errors, 
there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded a VA examination to 
address the nature and severity of his service-connected PTSD.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  
See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is or primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found), are both required.  See Fenderson, 12 Vet. App. at 
126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Under 38 C.F.R. § 4.130, DC 9411 (2010), this diagnostic code 
provides:  

100%	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self-or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives. Own occupation, 
or own name.  

70%	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships;  

38 C.F.R. § 4.130, DC 9411 (2010).  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e.g., largely incoherent or 
mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  See 38 C.F.R. § 4.130 [incorporating by reference the 
VA's adoption of the DSM-IV, for rating purposes] (2010).  


Standard of Review

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  


Analysis

By way of procedural background, the RO granted service 
connection for PTSD in an August 2007 RO rating decision, and was 
assigned a 50 percent rating, effective on April 9, 2007.  As 
noted, in a January 2011 RO rating decision, the rating was 
increased to 70 percent, effective on April 23, 2010.  

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected PTSD.  Specifically, he reports 
experiencing deficiencies in work and family relationships due to 
symptoms of panic and depression affecting his ability to 
function independently, appropriately and effectively.  

A private treatment record, dated in March 2007, reflects a 
diagnosis of PTSD and chronic major depression, and a GAF score 
of 40 was assigned, reflecting some impairment in reality testing 
or communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
The private physician indicated that the Veteran was currently 
employed and had been for the previous nine years.  

The physician noted that the Veteran suffered from daily 
flashbacks, daily panic attacks, intrusive thoughts, aggravated 
startle response, and hypervigilance, and did not socialize with 
anyone.  

The physician observed that the Veteran's recent memory was 
severely impaired, so much so that he could not remember what he 
read and got lost while traveling.  The physician noted that his 
memory was 50 percent impaired and that his anger, sadness and 
fear came upon him without warning, indicating that the 
prefrontal cortex was dysfunctional.  He reported having  
hallucinations on a daily basis and felt depressed 100 percent of 
the time.  

The physician noted that the Veteran had crying spells 75 percent 
of the time, had anger and agitated easily, and felt helpless and 
suicidal at times.  The physician indicated that, because of his 
PTSD, the Veteran was unable to sustain social relationships and 
is moderately compromised in his ability to sustain work 
relationships.  

On QTC examination, dated in May 2007, the Veteran reported 
experiencing symptoms of trouble sleeping, frequent nightmares, 
flashbacks 4 times per week, intrusive memories, chronic constant 
nervousness, hypervigilance, exaggerated startle response, 
irritability, difficulty working with coworkers and supervisors 
because of irritability, tendency to isolate, and decreased 
pleasure in usual activities.  He claimed that his symptoms have 
increased over the past several years.  

On mental status examination, the Veteran presented as a reliable 
historian and was oriented to person, place and time and purpose.  
The examiner observed that the Veteran's appearance and hygiene 
were appropriate; his behavior was appropriate; his affect and 
mood were depressed at times, especially when talking about the 
war.  

The Veteran communicated well; his speech was coherent; he had 
normal concentration, denied panic attacks, and was without 
suspiciousness, delusions, hallucinations or obsessive rituals.  

The examiner indicated that thought processes, judgment, and 
memory were intact, and that there was no suicidal or homicidal 
ideation.  The Veteran was diagnosed with chronic PTSD, and with 
alcohol abuse in remission, and was assigned a GAF score of 40.  

The examiner opined that the symptoms of the PTSD had caused 
social and occupational impairment in establishing and 
maintaining effective work and social relationships and 
disturbance in mood and motivation; however, he was mentally 
capable of performing the activities of daily living.  The 
examiner noted that the Veteran understood simple and complex 
commands.  

The private treatment records, dated from March to August 2007, 
show findings of daily to tri-weekly panic attacks, bi-weekly to 
daily hallucinations, constant anger, sadness, fear, depression, 
agitation, worry, racing thoughts, jumping thoughts and crying 
spells.  

Further, the Veteran reported experiencing agitation at work, 
suicidal ideation, memory impairment, intrusive thoughts, 
hypervigilance, exaggerated startle response, and difficulty 
learning new things.  He was assigned GAF scores ranging from 40 
to 41.  

The Veteran underwent a VA examination in April 2010 and reported 
having symptoms of daily panic attacks, increased startle 
response, hypervigilance, anger and isolation, depression, 
anorexia, suicidal ideation, auditory hallucinations, homicidal 
ideation and obsessive rituals.  

The examiner noted that the Veteran was currently employed; over 
the past 12 months he lost 10 to 12 days due to his PTSD 
symptomatology.  The Veteran indicated that he was divorced, 
could not keep a girl friend due to his attitude problem, and had 
difficulty handling his children's problems when under stress.  
He denied leisure activities apart from staying home and watching 
TV, reported only having two good friends and indicated that he 
got in lots of arguments at work with coworkers.  He endorsed 
thoughts of suicide, but denied any attempts, or a history of 
violence/assaultiveness.  

On mental status examination, the examiner observed that the 
Veteran experienced impairment of thought process or 
communication and reported daily difficulty with concentration 
and focus.  The Veteran reported hearing sounds in his house that 
required him to get up and walk through the house, as well seeing 
shadows in the corner of his eye.  He felt as if others were 
angry and upset with him, and that they tried to "get him riled 
up."  

The examiner observed that the Veteran was downcast and withdrawn 
and tended to  slump in the chair during the session.  There was 
no inappropriate behavior.  The examiner noted that the Veteran 
maintained his personal hygiene, but lived with his 71 year old 
mother who performed all of the housework and does his laundry.  

The Veteran was oriented to person, place and time; however, the 
examiner indicated that speech was soft with a limited emotional 
range, normal flow, and diminished content.  Further, panic 
attacks, depression, anorexia, problems with concentration and 
focus, and anhedonia were noted as occurring daily.  

The examiner observed that the Veteran's memory and concentration 
were markedly decreased, he had very few social relationships, 
and had markedly depressed mood and severe anxiety.  

The Veteran was diagnosed with PTSD and was assigned a GAF score 
of 31, reflecting some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  

The examiner noted that the GAF score of 31 was assigned due to 
the Veteran's isolation, poor work relationships, poor intimate 
relationships, deep sadness, daily anxiety, anger, and thoughts 
of harming others.  

The examiner concluded that the Veteran's impairment due to his 
PTSD symptoms was rated as very high, and noted that it was 
likely that his current poor functioning was directly related to 
his PTSD.  

Notably, the VA treatment records, dated from December 2007 to 
November 2010, generally show findings of good hygiene, alert and 
attentive, stable impulse control, guarded and soft spoken with 
head downcast, moderate depressed mood and congruent affect, 
thought organization intact with signs or symptoms of psychosis, 
judgment and impulse controls stable, suicidal ideation, low 
grade depression, linear thought flow, with diagnoses of chronic 
PTSD and depression, not otherwise specified, and GAF scores 
ranging from 55 to 60, reflecting more moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

Overall, for the entire period of the appeal, the service-
connected PTSD is shown to have been productive of a level of 
occupational and social impairment that more nearly approximated 
the criteria for the currently assigned 70 percent rating.  

In this regard, the Board finds that the consistent reports of 
persistent auditory and visual hallucinations, daily panic 
attacks and depression, and suicidal ideation, along with the 
Veteran's inability to establish and maintain effective 
relationships and impaired impulse control, presents a disability 
picture approaching the criteria for a rating of 70 percent for 
the entire period of this appeal.  

Moreover, the consistent GAF scores of 30 to 41 are reflective of 
the Veteran's impairment in reality testing or communication, and 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, and mood.  The more recent scores 
assigned, ranging from 55 to 60, reflect more moderate symptoms 
or § § 4.130 (2010).  

The Board finds that the record fails to establish that the 
Veteran's symptoms are productive of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, own occupation, or own name, which would 
warrant a 100 percent rating.  

In short, the Board finds that the evidence is indicative of no 
greater impairment than that contemplated by a 70 percent rating.  

For all the foregoing reasons, for the entire period of the 
appeal, a rating of 70 percent, but not higher, for service-
connected PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board notes that, as of a VA treatment record, dated in June 
2010, the Veteran has reported that he is currently employed.  A 
request for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU) is therefore not raised in this case.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  

As such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

For the entire period of the appeal, a rating of 70 percent, but 
no more for the service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


